Citation Nr: 0312885	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  01-06 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1974 to January 1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2001, 
a statement of the case was issued in July 2001, and a 
substantive appeal was received in July 2001.

In November 2002, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and 
additional medical evidence has been obtained as a result and 
is of record.  However, this regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  One reason for the Federal Circuit's ruling 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, it appears that the proper course would be to return 
the case to the RO so that it may review the additional 
evidence as a preliminary matter.  However, in view of the 
following favorable determination, there is no prejudice to 
the veteran as a result of the Board undertaking appellate 
review at this time. 


FINDING OF FACT

Degenerative changes of the left foot are proximately due to 
the veteran's service-connected back and knee disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
degenerative changes of the left foot secondary to the 
veteran's service-connected back and knee disabilities have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A July 2001 statement of the case 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining as well as his responsibilities in connection with 
identifying and obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records, including a May 2003 VA 
examination.  As the record shows that the veteran has been 
afforded a VA examination, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Additionally, disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The Board 
also notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The record shows that the veteran currently has service-
connected disabilities of the lower back and the knees.  X-
ray images taken in March 1999 revealed minor degenerative 
changes in the first metatarsal-phalangeal joints with 
minimal joint space narrowing and spur formation.  No other 
significant bony or soft tissue abnormality was noted.

The veteran's medical records from November 1999 reveal that 
he complained of foot pain.  On physical examination of the 
veteran's left foot, palpation produced pain plantarly and 
there was mild pain noted on plantar flexion.  The report 
noted that the veteran has a congenital leg-length 
discrepancy and appeared to attribute the veteran's limping 
to this leg-length discrepancy.  X-ray images revealed 
possible subchondrial bone cyst.

A January 2001 letter from Dr. Chapman stated that the 
veteran's back problems led to foot pain that was confirmed 
on x-ray images.  He stated that the conditions are related 
secondarily to pressure on the foot because of added pressure 
from limping which changes pressure in the foot.

The veteran underwent a VA examination in May 2003.  The 
examining physician noted the veteran's service-connected 
knee and back disabilities.  The veteran reported increasing 
pain in his feet, the left more so than the right, in the 
last five or six years.  The examiner noted that prior 
imaging studies of the veteran's feet had shown at least 
minor degenerative changes in the first metatarsophalangeal 
joints.  The examiner noted that the veteran's primary care 
physician recorded a statement suggesting that the veteran's 
foot problem is secondarily related to an aberrant gait which 
began with his service-connected knee and back problems.  The 
examiner noted that the veteran was screened for other 
medical condition that might have produced his foot problems, 
such as gout, and these tests were negative.

On physical examination the examiner noted mild tenderness to 
pressure over the veteran's first metatarsophalangeal joints 
bilaterally as well as a "hesitant" gait which he 
attributed to foot pain.  X-ray images from the examination 
showed mild degenerative changes at the left first 
metataralphalangeal joint with some osteophyte formation 
around the joint. No other significant disability was seen in 
either the right or left foot.  The examiner offered an 
opinion that it was at least as likely as not that the 
veteran's foot problem had been aggravated by his service-
connected knee and back problems, primarily through a gait 
disturbance.  

Although some medical records have suggested the possibility 
of bilateral foot disorders, the only issue on appeal 
concerns the left foot.  Moreover, an x-ray study 
accomplished in connection with the most recent VA 
examination in May 2003 showed degenerative changes in the 
left foot only; the x-ray was interpreted as showing a 
negative right foot.  The Board is therefore only addressing 
the left foot disorder in this decision. 

The veteran' service medical records contain no reference to 
any foot injuries.  However, post-service medical evidence 
documents that the veteran sought medical treatment for foot 
pain in the late 1990s.  The examiner from November 1999 
attributed the veteran's foot problems to his congenital leg-
length discrepancy.  However, the November 1999 diagnosis 
does not appear to have been made with knowledge of the 
veteran's medical history, which would include have included 
his service-connected back and knee disabilities.  In 
addition, the veteran alleges that this diagnosis is not as 
persuasive as the other medical evidence of record because it 
was made by a medical intern and not by the veteran's 
treating physician.

The January 2002 letter from Dr. Chapman states that the 
veteran's back problems caused the degenerative changes in 
his foot.  Dr. Chapman treated the veteran on numerous 
occasions and had extensive knowledge of the veteran's 
service-connected disabilities and his medical history.

The May 2003 examining physician thoroughly reviewed the 
veteran's c-file and his medical history and noted that Dr. 
Chapman was the veteran's primary care physician.  The 
examiner also noted that the veteran was screened for other 
medical condition that might have produced his foot problems, 
such as gout, and the tests were negative.

The examiner's opinion was that it was at least as likely as 
not that the veteran's foot problem had been aggravated by 
his service-connected knee and back problems, primarily 
through a gait disturbance.  Although the examining physician 
uses the term "aggravated" to describe the relationship 
between the veteran's service-connected knee and back 
problems and his foot problem, the Board finds that the 
rationale provided by the examiner in his report seems to 
indicate that his opinion was actually that the service-
connected back and knee disabilities caused the veteran's 
foot problems, not just aggravated them.  This is 
particularly true in light of the fact that the examiner 
pointed out that the veteran's foot problems could not be 
etiologically related to any other medical condition.

In sum, the evidence of record consists of three medical 
reports, two of which support the veteran's contention that 
his foot problem has been caused by his service-connected 
back and knee disabilities and one which does not.  The Board 
finds that the one contrary medical opinion has minimal 
probative value because it was given by an examiner who does 
not appear to have had a complete knowledge of the veteran's 
service-connected disabilities and his medical history.  The 
two opinions supporting the veteran's contentions have high 
probative value because they were provided by physicians who 
thoroughly examined the veteran and had a complete medical 
history from the veteran's records.

In conclusion, the Board finds that the medical evidence of 
record, when taken as a whole, demonstrates that the 
veteran's left foot disability is proximately due to his 
service-connected back and knee disabilities.  


ORDER

Entitlement to service connection for degenerative changes of 
the left foot is warranted.  The appeal is granted to this 
extent.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

